Citation Nr: 1403910	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-36 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hearing loss of the right ear.  

2.  Entitlement to service connection for left ear hearing loss.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for residuals, status post gunshot wound to the left 5th metacarpal (claimed as pinky finger).  


REPRESENTATION

Appellant represented by:	Rhett D. Klok, Esq.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to August 1988.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from the May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

During the current appeal, and specifically in December 2011, the Veteran testified at a hearing at the Columbia RO conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2012) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

In light of the December 2011 medical report issued by the Veteran's audiologist, as well as contentions made by the Veteran during his hearing, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Hearing Loss

The Veteran contends that his service-connected right ear hearing loss is more disabling than currently evaluated.  He further contends that he has hearing loss in his left ear due to his exposure to acoustic trauma while serving as an Avionic Systems Specialist in service.  During his hearing, the Veteran explained that his military occupational specialty (MOS) required that he handle and take care of the navigation and radar system for the F-15 jetfighter aircraft.  He further testified that the Air Force provided them with hearing protection while they worked on the Flight Line.  See Hearing Transcript (T.), p. 7.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At the Veteran's July 1988 separation examination, the clinical evaluation of his ears and drums was shown to be normal, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
20
20
LEFT
15
10
5
0
10

In the July 2010 Statement of the Case (SOC), the Agency of Original Jurisdiction (AOJ) conceded that the Veteran had noise exposure in service as a result of his MOS.  

The Veteran was afforded a VA audiological examination in May 2010, at which time he reported an increase in the severity of his hearing loss.  On the audiogram, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
20
25
LEFT
20
25
25
25
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  

Based on her evaluation of the Veteran, the VA audiologist diagnosed the Veteran with having clinically normal hearing in the right ear and hearing loss that is not disabling per 38 C.F.R. § 3.385 in the left ear.  

During his hearing, the Veteran testified that he had undergone a hearing evaluation at the VA in December 2010.  See T., 4.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the AOJ must attempt to obtain a copy of the December 2010 hearing evaluation, as well as any additional VA medical records pertaining to recent treatment the Veteran has received for his hearing loss that are not already on file.  38 U.S.C.A. § 5103A(c).  

Also, the Board notes that the Veteran has submitted additional evidence in the form of private medical records, dated in December 2011, after the issuance of the July 2010 SOC.  These records show that the Veteran underwent another audiological evaluation in December 2011 with the same audiologist who conducted his VA examination.  However, this evaluation took place at a private treatment facility rather than at the VA medical center (VAMC).  The results of this evaluation showed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
40
LEFT
25
25
25
35
45

The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  In her letter, the audiologist noted that puretone air and bone conduction testing showed normal hearing through 2000 Hertz with a mild to severe sensorineural hearing loss through 8000 Hertz.  

First of all, these records focus on the severity of the Veteran's bilateral hearing loss, and neither the Veteran, nor his attorney, has specifically stated that he was waiving consideration of the additional evidence by the AOJ.  Pursuant to 38 C.F.R. § 20.1304(c), any pertinent evidence submitted by the Veteran or his attorney must be referred to the AOJ for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral.  Therefore, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ opportunity.  Furthermore, when comparing the December 2011 audiometric findings with the May 2010 VA audiological report, the more recent evaluation reflects a significant worsening in the Veteran's hearing - especially in the frequencies 3000 and 4000 Hertz in both ears.  In light of this evidence, a new examination is needed to obtain contemporaneous audiometric testing to determine the current severity of the Veteran's right and left ear hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (which stipulates that, when the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  See also Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995) & Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Residuals, status post Gunshot Wound to the Left 5th Metacarpal

The Veteran originally filed a claim for service connection for residuals, status post gunshot wound to the left 5th metacarpal in August 1988.  The Report of Investigation (Line of Duty and Misconduct Status) showed that the Veteran incurred a gunshot wound to his left hand after accidentally discharging a firearm while riding as a passenger in a moving vehicle.  In an April 1989 decision, the RO denied this claim on the basis that gunshot wound residuals were the result of the Veteran's own willful misconduct, and pursuant to 38 C.F.R. § 3.1(m), in line of duty requires that an injury or disease be incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct.  

In December 2008, the Veteran essentially requested that his claim for service connection for entitlement to service connection for residuals, status post gunshot wound to the left 5th metacarpal be reopened.  During his hearing, the Veteran requested that the Board hold off in adjudicating this claim because he wished to file for a correction of his military records to the Air Force Board for Correction of Military Records.  The Veteran disagreed with the finding of "willful misconduct" and believed the injury he suffered was within the line of duty.  As such, the Veteran asked that the merits of the appeal not be addressed or adjudicated until a decision was reached by the Air Force Board for Correction of Military Records.  

Although the Veteran has not yet provided any additional information as to the status of his application for a correction of his military records, and no evidence has since been submitted by the Veteran with regard to this claim, the Board wishes to offer the Veteran one more opportunity to submit or add to the record any additional records or information, and/or proffer any arguments, that could potentially help substantiate his claim.  As such, on remand, the AOJ should contact the Veteran and ask him to provide any updated information or additional records or evidence pertaining to the status of his attempt to change or correct his military records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide an update as to the status of his pending application for a correction of his military records to the Air Force Board for Correction of Military Records.  The Veteran should also be asked to provide any updated information, records, or evidence pertaining to the status of his application seeking a change or correction of his military records by the Air Force Board for Correction of Military Records, and/or which may help substantiate his claim for service connection for residuals, status post gunshot wound to the left 5th metacarpal.  

2. Obtain from the Charleston VAMC, or any other VA treatment facility, the December 2010 VA audiological examination report referenced by the Veteran during his hearing.  In addition, request any relevant records pertaining to treatment the Veteran has received for his hearing loss from the Charleston VAMC from May 2010 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

3. Then, schedule the Veteran for an appropriate VA audiological examination to determine the nature and etiology of his left ear hearing loss.  The claims folder, any records on Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  [Of particular importance is the examiner's review of the December 2011 audiometric findings.]

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has any hearing loss in the left ear.  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any hearing loss diagnosed on examination, had its clinical onset in service or is otherwise related to the Veteran's military service, to include the Veteran's conceded in-service noise exposure.  In answering this question, the examiner should address the December 2011 audiometric findings, as well as the Veteran's lay statements regarding the onset and duration of his hearing problems when discussing the offered opinion.  

If the examiner finds that the Veteran's does have hearing loss in his left ear that is (are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  .

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

4. Then, this same examiner should evaluate the Veteran to ascertain the severity of his right ear hearing loss.  Audiometric testing and speech discrimination testing should be performed by use of the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's right ear hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's right ear hearing loss, such a conclusion should be explained in detail.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's hearing loss has on his ability to work and his daily activities.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

